Third Court of Appeals


                                       RECEIPT FOR CHECK-OUT RECORD
                                                      (CLOSED CASES)

         This is to acknowledge that I have taken receipt of the following items of this record. I understand that I am fully
responsible for the care and custodyof these items. These items will be returned no later than the due date shown
below. These items were received by me in good condition, properly bound and certified by the appropriate Clerk or Court
Reporter if applicable.

 Cause Number:    03-05-00469-CV                              Retention Center No.

 Name ofCause: TX Dept of Family and Protective Svcs v Jennifer Barlow
 Items Checked out:
 SEALED: 1 box of administrative record




 Date Items Checked Out:                                       Date Items are due:   PERMANENT


 Requested By:

 Attorney: NicholeBJ3«njsPlsHejTgleFSOn
 Signature:                                                    Driver Lie.

 BarC^ffrurr
          umber:

 Firm/Agency: Administrative Law Division
 Address: P.O. Box 12548

 Phone Number: 512-475-4195
 •iit****************************************#************^^

 Approved By: Jeff Kyle

 Dates Items Returned:    PERMANENT